department of the treasury internal_revenue_service q commissioner tax_exempt_and_government_entities_division washington d c jan - uniform issue list tt ep lat whe k kk legend taxpayer a spouse ira x ira y financial_institution amount a dear e ee ae wee this is in response to your request dated date as supplemented by correspondence dated date date and date in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code’ the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a represents that she executed a trustee-to-trustee transfer of funds from ira x directly into ira y but that amount a was withheld for federal income taxes from the tax-free transfer due to an error committed by financial_institution taxpayer a asserts that her failure to accomplish a rollover of amount a within the 60-day period prescribed by sec_408 of the code was due to the error committed by financial_institution in erroneously withholding amount a for federal income taxes taxpayer a further represents that amount a has not been used for any other purpose page 24u1 spouse maintained ira x with financial_institution taxpayer a was the beneficiary of ira x and was entitled to a distribution of the entire ira upon spouse’s death after spouse's death on date taxpayer a sought to execute a tax- free trustee-to-trustee transfer of the entire amount of ira x into ira y an ira maintained for her also with financial_institution taxpayer a never intended to receive an actual taxable_distribution of funds from ira x related to the transfer to ira y at the time of the transfer taxpayer a represents that she instructed financial_institution that she wanted to continue distributing the same amount of taxable required minimum distributions that her husband had previously received from ira x she also instructed financial_institution that she expected her tax_rate to continue to be the same as it had been when required minimum distributions were previously distributed from ira x _ financial_institution transferred the funds from ira x to ira y on august _ in a tax-free trustee-to-trustee transfer however financial_institution 20' misinterpreted taxpayer's a instructions and withheld amount a for federal income taxes at the tax_rate taxpayer a had requested for her required minimum distributions despite the fact that the transfer to ira y was not taxable by the time taxpayer a discovered the unintended withholding the 60-day rollover period had expired based on the facts and representations you request a ruling that the internal_revenue_service waive the 60-day rollover requirement contained in sec_408 of the code with respect to the distribution of amount a sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distriputee as the case may be in the manner provided under sec_72 sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 page sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 related to required minimum distributions under sec_401 and incidental death_benefit requirements of sec_401 sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement revenue_procedure 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred revrul_78_406 1978_2_cb_157 provides that the direct transfer of funds from one ira trustee to another ira trustee even if at the behest of the ira holder does not constitute a payment or distribution and thus does not result in a taxable_event for the ira holder the information presented and documentation submitted by taxpayer a is consistent with her assertion that her failure to accomplish a timely rollover was caused by error committed by financial_institution therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount a from ira x taxpayer a is granted a period of days from the issuance of this ruling letter to contribute amount a into a rollover ira provided all other requirements of sec_408 except the 60-day requirement are met with respect to such contribution amount a will be considered a rollover_contribution within the meaning of sec_408 this ruling does not authorize the rollover of amounts that are required to be distributed by sec_401 of the code page no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_61 k of the code provides that it may not be used or cited as precedent pursuant to the power_of_attorney on file with this office a copy of this letter_ruling is being sent to your authorized representative if you wish to inquire about this ruling please contact at please address all correspondence to se t ep ra t2 sincerely yours ale onzell lejohn manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose cc xkkk
